—In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Orange County (Green, J.H.O.), dated October 30, 1997, which, inter alia, after a nonjury trial, did not require the defendant to pay a share of the parties’ marital debt and limited the defendant’s potential future obligation to repay certain educational loans guaranteed on behalf of her children to a deduction from future maintenance payments, and the defendant wife cross-appeals, as limited by her brief, from so much of the same judgment as awarded her maintenance only in the amount of $125 per week for a period of two and one-half years.
Ordered that the judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
Considering the relevant factors governing equitable distribution of marital assets and liabilities (see, Domestic Relations Law § 236 [B] [5] [d]), including the disparity between the parties’ respective incomes and education, the court properly declined to require the defendant to pay a share of the marital debt, which includes the outstanding balances on their joint credit cards (see, Prince v Prince, 247 AD2d 457; Gelb v Brown, 163 AD2d 189).
Furthermore, the court’s award of maintenance in the sum of $125 per week for a two-and-one-half-year period adequately provides the defendant with an opportunity to complete her college degree and become self-supporting (see, Domestic Relations Law § 236 [B] [6]; Majauskas v Majauskas, 61 NY2d 481; Granade-Bastuck v Bastuck, 249 AD2d 444).
The parties’ remaining contentions are without merit. Rosenblatt, J. P., O’Brien, Krausman and Goldstein, JJ., concur.